EXHIBIT 10.1

 

LOGO [g11638img0001.jpg]    2008 Executive Bonus Plan

This plan document outlines the 2008 InfoSpace Executive Bonus Plan (“the
Plan”).

PLAN OBJECTIVES

 

•  

Align the compensation of executive management to key financial drivers.

 

•  

Provide variable pay opportunities and targeted total cash compensation that is
competitive within our labor markets.

 

•  

Increase the competitiveness of executive pay without increasing fixed costs,
making bonus payments contingent upon organizational and individual success.

 

•  

Create internal consistency and standard guidelines among the executive peer
group.

EFFECTIVE DATE

The Plan is effective on January 1, 2008. However, the Plan may be changed at
any time at the sole discretion of the Compensation Committee of the Board of
Directors.

PARTICIPATION ELIGIBILITY, PERFORMANCE PERIODS, AND PAYMENT TIMING

The positions eligible for the Plan for 2008 are listed below, along with the
period for performance measurement and the timing of bonus payments:

 

Title

   Performance
Period    Payment Timing

Chairman & CEO

   Quarterly    Annual

Chief Marketing Officer

   Quarterly    Quarterly

Chief Financial Officer and Treasurer

   Quarterly    Semiannual

Chief Technology Officer

   Quarterly    Quarterly

General Counsel and Secretary

   Quarterly    Semiannual

Chief Accounting Officer

   Quarterly    Semiannual

If the executive leadership team changes composition, any additions to the Plan
will be recommended by the CEO and approved by the Compensation Committee.

BONUS TARGETS

The participant’s annual bonus target will be between 30% and 100% of annual
base salary. The participant’s individual bonus target will be determined at the
Compensation Committee’s discretion based on a combination of factors including
current-year operating plan challenges and risks, market pay competitiveness,
and the past performance of the incumbent. The bonus target will also be set in
accordance with the participant’s employment agreement.

PLAN DESIGN

The Plan will have the following financial bonus components with the associated
weightings, measurement periods, payment scales, and bonus achievement
percentages:

 

Bonus Component

   Weighting     Measurement
Period    Executive Bonus
Payment Scale    Bonus
Achievement
Percentage

Revenue

   50 %   Quarterly    Financial Performance    0% - 150%

Adjusted EBITDA

   50 %   Quarterly    Financial Performance    0% - 150%

 

Page 1 of 3



--------------------------------------------------------------------------------

2008 Executive Bonus Plan

Revenue and EBITDA Financial Targets

“Revenue” will be the total consolidated revenue that is reported externally by
InfoSpace, Inc. “Adjusted EBITDA” will be earnings before income, taxes,
depreciation, and amortization, adjusted for non-recurring, non-operational and
transitional cost items. Both Revenue and Adjusted EBITDA targets will match the
2008 operating plan targets approved by the Board of Directors.

Revenue and EBITDA Bonuses

For 2008, the Executive Bonus Payment Scale below will be used to calculate the
Revenue and Adjusted EBITDA bonuses on a quarterly basis.

Executive Bonus Payment Scale

 

Performance Level

   Revenue or Adjusted
EBITDA Performance
vs. Target    Bonus
Achievement
Percentage

Below Threshold

   0% - 89%    0%

Threshold

   90% - 94%    75%    95% - 99%    85% - 97%

Target

   100% - 114%    100% - 114%

Acceleration

   115%    120%    116% - 145%    121% - 150%

Maximum

   > 145%    150%

 

•  

Rounding. Performance results will be rounded up to the nearest whole percentage
point. For example, if the calculated performance achievement percentage is
89.1%, it will be rounded up to 90%.

 

•  

Performance Thresholds. There will be no payout for the revenue or EBITDA
component if the financial target is not at least 90% achieved. However, if the
threshold for one financial target is not achieved, a bonus may still be earned
on the other financial component, provided performance for that measure exceeds
the 90% threshold.

 

•  

95% - 99% Performance Deceleration. For each 1% decrease in performance in this
range, the bonus achievement will be decreased by 3%. For example, 96%
performance represents -4% from the target. The bonus achievement would then be
3 x -4% = -12%, or 88%.

 

•  

Acceleration. For each whole percentage point of performance that exceeds 115%
of target, the bonus achievement percentage will be 5% above the performance
percentage, up to a maximum of 150%.

Financial bonus amounts will be calculated and accrued on a quarterly basis, but
actual bonus payments will be made in accordance with the payment timing listed
by position on page one.

Individual Performance: MBO Achievement

Executives must achieve individual performance objectives (MBOs) to receive full
bonus payments. Each executive will have 3-5 MBOs tied to bonus eligibility.
MBOs will be prepared semiannually, and the Compensation Committee will review
and approve the MBOs for each executive.

 

•  

If an executive does not achieve at least 50% of his or her written MBOs, he or
she will not earn a bonus payment for the period.

 

•  

If an executive achieves more than 50%, but less than 100% of the written MBOs,
the CEO may reduce the financial bonus payout accordingly. The CEO has
discretion to reduce the bonus by 5%-50% to reflect his assessment of the
individual’s performance shortfall.

 

Page 2 of 3



--------------------------------------------------------------------------------

2008 Executive Bonus Plan

EMPLOYMENT REQUIREMENTS

In order to be eligible for a bonus payment under the Plan, and for a bonus to
be considered to be earned under the Plan, participants must be employed for the
entire performance period.

If an executive resigns on good terms, exercises termination for good reason, or
takes an approved leave of absence during the performance period, the CEO has
the discretion to recommend to the Compensation Committee to pay a partial bonus
if the executive worked a significant portion of a performance period and
achieved the majority of the MBOs, subject to the terms of any written
employment agreement.

For executives who join the company after the beginning of a performance period
but before the last 60 days of it, he or she may be eligible for prorated
participation at the sole discretion of the CEO.

APPROVAL

All bonus payments made to executives will be submitted to the Compensation
Committee for final approval. The Compensation Committee may adjust the final
bonus amount as it deems appropriate. The Committee has complete discretion to
adjust bonus awards to reflect changes in the industry, company, the executive’s
job duties or performance, or any other circumstance the Committee determines
should impact bonus awards.

 

Page 3 of 3